RECORD RETENTION FORM - CIVIL CASES

Appellate Case No: 05-19-01200-CV

Style: In Re Candace Bell, Relator

County: Dallas

Case Disposition & Date: Deny 11/21/19

Description/Subject of Case: mandamus

Companion case number(s):

                                                            (keep only opinions that fall under
RECOMMENDATIONS:                Destroy        Retain
                                                            archive retention criteria - see list
                                                            below)

  any landmark legal opinion;
  any case with a high degree of inherent legal interest;
  any case that involved significant people or events;
  any case that received a high degree of media attention;
  natural resource litigation (land and /or oil disputes with statewide impact, water rights and
  open beach cases);
  cases where monetary judgments exceed $10 million;
  cases involving a minimum of $1 million in state tax revenue;
  civil commitment cases stemming from criminal sexual assault cases; or
  records that, in the opinion of the Court, contain highly concentrated, unique, and valuable
  information unlikely to be found in any other source available to researchers.


SIGNED: /s/ Justice Bill Whitehill

DATE: 11/21/19                                                                      SERIES NO: